Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-9, 13-16, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rodriguez (U.S. PGPUB 20200258174).
With respect to claim 1, Rodriguez discloses a method for creating a user controllable augmented reality mesh of a particular geography with a processor driven system; said system comprising one or more processors (paragraph 107, the computing devices 820, 830, 840 are intended to represent various forms of electronic devices including at least a processor and a memory), at least one database (paragraph 105, Database 870 is operable to house an operating system 872, memory 874, and programs 876), a graphical user interface (GUI) (paragraph 65, the at least one remote device includes a graphical user interface (GUI), software, memory, and a processor), and a control technology engine for controlling said GUI (paragraph 119, the graphical user interface is improved by using adjustable sliders then enable a user to increase/decrease and incorporate numerous parameters in the real-time calculation of actual maximum density capacity and the real-time display of a 3D view of a building on the geographic area of interest); comprising the steps of:
selecting a geographic area for display (paragraph 66, The GUI is operable to allow modification of the shape, size, height, and width of the at least one 3D view of the geographic area of interest via selecting and dragging elements of the geographic area of interest);
identifying in said at least one database content representing the geographic area and its environs (paragraph 65, a system for real-time analysis of a geographic area of interest including a computing platform constructed and configured for network communication with at least one remote device and at least one database, wherein the computing platform is configured to collect and transmit data corresponding to the geographic area of interest, wherein the data corresponding to the geographic area of interest includes geographic data, regulatory data, environmental data, building data, and custom data, wherein the custom data includes building input parameters, wherein the GUI is configured to receive the data corresponding to the geographic area of interest);
populating a data file with said identified content arranged in fields (paragraph 80, The graphical user interface is configured to allow a user to input the building parameters as desired, left column and right column in Fig. 5 and Fig. 6);
populating a pick list in said GUI with said fields of identified content for selection (paragraph 80, The graphical user interface is operable to allow a user to change various parameters about the lot information in real-time);
upon selection of one or more fields, displaying in said GUI a visualized augmented reality mesh of said selected geographic area with one or more overlays for selected fields, said overlays color coded based on numerical values in said fields (paragraph 81, The system is configured to send the results of the analysis to the graphical user interface. The graphical user interface is operable to display a 3D representation of a building from the results of the analysis. The graphical user interface is configured to include the building setback limit and the lot with the 3D representation of the building. The various building components are color coded, thereby enabling a user to visualize the actual maximum density capacity of the tract of land and building. The graphical user interface also applies the maximum lot capacity information); and
affording a user in control of said GUI the opportunity to adjust said visualized reality mesh for geography or fields (paragraph 81, the shape, size, height, width, etc. of the three dimensional models are operable to be changed through manipulation of the three dimensional models).
With respect to claim 3, Rodriguez discloses the method of claim 1, wherein said color coding includes shading based on value and highlighting one or more particular areas of interest (paragraph 81, The various building components are color coded, thereby enabling a user to visualize the actual maximum density capacity of the tract of land and building, paragraph 95, As shown in FIG. 31, the system is configured to keep the tract of land highlighted, even when the user zooms out).
	With respect to claim 4, Rodriguez discloses the method of claim 1, wherein said pick list is established based on the fields selected or stored in said at least one database (paragraph 65, a computing platform constructed and configured for network communication with at least one remote device and at least one database, wherein the computing platform is configured to collect and transmit data corresponding to the geographic area of interest, wherein the data corresponding to the geographic area of interest includes geographic data, regulatory data, environmental data, building data, and custom data, wherein the custom data includes building input parameters, wherein the GUI is configured to receive the data corresponding to the geographic area of interest, wherein the at least one remote device is configured to transmit data to the computing platform, wherein the computing platform is configured to, using the data corresponding to the geographic area of interest, generate at least one building envelope and at least one 3D view for the geographic area of interest).
	With respect to claim 5, Rodriguez discloses the method of claim 1, wherein said at least one database is on-goingly populated from a plurality of sources in communication with at least one of said one or more processors (paragraph 65, computing platform constructed and configured for network communication with at least one remote device and at least one database, wherein the GUI provides for updating the custom data to create updated custom data, wherein the computing platform is configured to analyze the updated custom data in real-time, and wherein the computing platform is configured to update the building analysis data in real-time based on the updated custom data).
With respect to claim 7, Rodriguez discloses the method of claim 1, wherein said at least one database includes fields regarding building structure, content, price history, and internal fixtures (paragraph 65, the data corresponding to the geographic area of interest includes geographic data, regulatory data, environmental data, building data, and custom data, wherein the custom data includes building input parameters, paragraph 66, The GUI is configured to filter geographic areas of interest by property use, lot size, municipal zoning code, county zoning code, municipal zoning overlay, land use, Department of Revenue (DOR) code land use, city future land use, county future land use, last record sale price, and/or last record sale date).
With respect to claim 8, Rodriguez discloses a method for formulating an executable data file, executable for formulating a multi-dimensional visualization on a graphical user interface (GUI), with orientation and content adjustable based upon user input, with a processor driven system; said system comprising one or more processors, at least one database, a GUI, and a control technology engine for controlling said GUI (paragraph 65, a system for real-time analysis of a geographic area of interest including a computing platform constructed and configured for network communication with at least one remote device and at least one database, wherein the computing platform includes a search module, an analytics module, and a compliance module, wherein the at least one remote device includes a graphical user interface (GUI), software, memory, and a processor, wherein the software is executed by the processor); comprising the steps of:
identifying a selected geographic area including properties with one or more units for display in said database (paragraph 66, The GUI is operable to allow modification of the shape, size, height, and width of the at least one 3D view of the geographic area of interest via selecting and dragging elements of the geographic area of interest);
identifying in said database said geographic area and its environs (paragraph 65, a system for real-time analysis of a geographic area of interest including a computing platform constructed and configured for network communication with at least one remote device and at least one database, wherein the computing platform is configured to collect and transmit data corresponding to the geographic area of interest, wherein the data corresponding to the geographic area of interest includes geographic data, regulatory data, environmental data, building data, and custom data, wherein the custom data includes building input parameters, wherein the GUI is configured to receive the data corresponding to the geographic area of interest);
selecting all fields in said at least one database related to said geographic area and its environs for delivery to an executable file (paragraph 65, wherein the computing platform is configured to transmit the at least one building envelope data and the at least one 3D view for the geographic area of interest to the at least one remote device);
forming a data file structured for display to a user based upon said user device; wherein a user may select one or more fields in a GUI and said file is configured to present a visualized augmented reality mesh in the GUI display of the selected geography with one or more overlays for selected fields, said overlays color coded based on the numerical values in said fields (paragraph 65, wherein the computing platform is configured to color code the at least one 3D view for the geographic area of interest based on the custom data, wherein the GUI is configured to display the at least one building envelope and the at least one 3D view for the geographic area of interest, wherein the GUI is further configured to display a multiplicity of buildings on the geographic area of interest, wherein the multiplicity of buildings includes the at least one building envelope and preexisting buildings, wherein the computing platform is configured to determine if the at least one building envelope is allowable under at least one zoning code and/or at least one environmental factor for the geographic area of interest, paragraph 74, The present invention is configured to color code the displayed results. In one embodiment, the color code configuration allows users to see which potential area best fits a set of parameters).
	With respect to claim 9, Rodriguez discloses the method of claim 8, wherein said at least one database is on-goingly populated from a plurality of sources in communication with at least one of said one or more processors (paragraph 65, wherein the computing platform is configured to update the building analysis data in real-time based on the updated custom data).
With respect to claim 13, Rodriguez discloses the method of claim 8, wherein at least one of said one or more processors executes said data file each time a user makes GUI selections (paragraph 65, wherein the at least one remote device includes a graphical user interface (GUI), software, memory, and a processor, wherein the software is executed by the processor). By the ongoing running of the software, the processor executes the data file.
	With respect to claim 14, Rodriguez discloses the method of claim 8, wherein said GUI includes pick options for expanding and contracting the area of display (paragraph 77, slider movement in one direction causes the system to analyze a tract of land as an assemblage. Slider movement in the opposite direction causes the system to analyze the tract of land as an individual piece of property, paragraph 95, As shown in FIG. 31, the system is configured to keep the tract of land highlighted, even when the user zooms out).
With respect to claim 15, Rodriguez discloses a method for forming a color-coded visualization of a geographic location, said color coding based on data stored in at least one database, said data collected on-goingly from at least public sources, with a processor driven system; said system comprising one or more processors, at least one database, a graphical user interface (GUI), and a control technology engine for controlling said GUI (paragraph 65, a system for real-time analysis of a geographic area of interest including a computing platform constructed and configured for network communication with at least one remote device and at least one database, wherein the computing platform includes a search module, an analytics module, and a compliance module, wherein the at least one remote device includes a graphical user interface (GUI), software, memory, and a processor, wherein the software is executed by the processor); comprising the steps of:
selecting a geographic area for display (paragraph 66, The GUI is operable to allow modification of the shape, size, height, and width of the at least one 3D view of the geographic area of interest via selecting and dragging elements of the geographic area of interest);
identifying in said database fields and content representing a geographic location and its environs (paragraph 65, a system for real-time analysis of a geographic area of interest including a computing platform constructed and configured for network communication with at least one remote device and at least one database, wherein the computing platform is configured to collect and transmit data corresponding to the geographic area of interest, wherein the data corresponding to the geographic area of interest includes geographic data, regulatory data, environmental data, building data, and custom data, wherein the custom data includes building input parameters, wherein the GUI is configured to receive the data corresponding to the geographic area of interest);
forming a data file for populating a GUI display including said identified content; populating a pick list in said GUI with fields of identified content for selection; upon selection of one or more fields, determining ranges within each field of data for color-coded display (paragraph 65, wherein the computing platform is configured to color code the at least one 3D view for the geographic area of interest based on the custom data, wherein the GUI is configured to display the at least one building envelope and the at least one 3D view for the geographic area of interest, wherein the GUI is further configured to display a multiplicity of buildings on the geographic area of interest, wherein the multiplicity of buildings includes the at least one building envelope and preexisting buildings, wherein the computing platform is configured to determine if the at least one building envelope is allowable under at least one zoning code and/or at least one environmental factor for the geographic area of interest, paragraph 74, The present invention is configured to color code the displayed results. In one embodiment, the color code configuration allows users to see which potential area best fits a set of parameters);
displaying in said GUI a visualized augmented reality mesh of the selected geographic location with one or more overlays for selected fields, said overlays color coded based on numerical values in said fields (paragraph 81, The graphical user interface is configured to include the building setback limit and the lot with the 3D representation of the building. The various building components are color coded, thereby enabling a user to visualize the actual maximum density capacity of the tract of land and building); and
affording a user in control of said GUI the opportunity to adjust said visualized reality mesh for geography and fields (paragraph 81, The three dimensional models of the buildings are preferably translucent. In one embodiment, the shape, size, height, width, etc. of the three dimensional models are operable to be changed through manipulation of the three dimensional models. This manipulation includes, by way of example and not limitation, click selection including drag select and touchscreen selection).
With respect to claim 16, Rodriguez discloses the method of claim 15, wherein said color-coding is configured to potentially include shading, translucency, and fogginess based on identified property interest (paragraph 92, As shown in FIGS. 21 and 22, the colors of the buildings change as the user changes the input requirements. The color depends on which zoning code has the largest development potential. In an example embodiment, the graphical user interface is operable to color code the buildings in a brighter color to symbolize that the colored buildings have high potential under the proposed zoning code and proposed building plan, paragraph 81, The three dimensional models of the buildings are preferably translucent).
	With respect to claim 18, Rodriguez discloses the method of claim 15, wherein said color coding includes shading, translucency, and fogginess based on value and highlighting one or more particular areas of interest (paragraph 92, The color depends on which zoning code has the largest development potential. In an example embodiment, the graphical user interface is operable to color code the buildings in a brighter color to symbolize that the colored buildings have high potential under the proposed zoning code and proposed building plan, paragraph 96, The properties are highlighted on the visual representation of the city and the compatible properties are classified based on how closely they satisfy the user's parameters).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (U.S. PGPUB 20200258174) in view of Madsen et al. (U.S. PGPUB 20190129435).
	With respect to claim 2, Rodriguez discloses the method of claim 1. However, Rodriguez does not expressly disclose the resolution of said reality mesh is at 2 cm or better.
	Madsen et al., who also deal with modeling environments, disclose a method wherein the resolution of model is at 2 cm (paragraph 40, 3D sensors can provide information when there is no previous GNSS height information available/terrain model, as well as provide very detailed maps (e.g., with a resolution of about 2 cm)).
	Rodriguez and Madsen et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the resolution of model is at 2 cm or better, as taught by Madsen et al., to the reality mesh of the Rodriguez system, because this would provide an adequate level of detail for modeling environments.
	With respect to claim 17, Rodriguez as modified by Madsen et al. disclose the method of claim 15, wherein the resolution of said reality mesh is at 2 cm or better (Madsen et al.: paragraph 40, 3D sensors can provide information when there is no previous GNSS height information available/terrain model, as well as provide very detailed maps (e.g., with a resolution of about 2 cm)).

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (U.S. PGPUB 20200258174) in view of Jiankang et al. (CN 111930853).
	With respect to claim 6, Rodriguez discloses the method of claim 5. However, Rodriguez does not expressly disclose at least one of said one or more processors analyzes source data, compares said source data to existing data in said at least one database, performs an error correction function, and populates said at least one database accordingly.
	Jiankang et al., who also deal with modeling environments, disclose a method wherein at least one of said one or more processors analyzes source data, compares said source data to existing data in said at least one database, performs an error correction function, and populates said at least one database accordingly (paragraph 40, First, it is necessary to compare the area and height of the house, as well as the total area and shape of the auxiliary structures, and then compare the types and different types of the auxiliary structures. Corresponding area size, if there is a large error in the comparison, it is necessary to carry out on-site verification and calculation again, and mark the corresponding information in the database, so that subsequent problems can be traced back. Only when all data are compared and verified, the database will store the data by classification and number).
	Rodriguez and Jiankang et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein at least one of said one or more processors analyzes source data, compares said source data to existing data in said at least one database, performs an error correction function, and populates said at least one database accordingly, as taught by Jiankang et al., to the Rodriguez system, because after the database receives the corresponding original data returned, it is first necessary to check whether the original data has been filled in as required, and to compare the area information and other data in the original data with the provided certificate (paragraph 39 of Jiankang et al.).
	With respect to claim 10, Rodriguez as modified by Jiankang et al. disclose the method of claim 9, as similar to claim 6; see rationale for rejection of claim 6.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (U.S. PGPUB 20200258174) in view of Florance et al. (U.S. PGPUB 20040030616).
With respect to claim 11, Rodriguez discloses the method of claim 8. However, Rodriguez does not expressly disclose at least one of said one or more processors polls data sources on a programmable schedule.
Florance et al., who also deal with data visualization, disclose a method wherein at least one of said one or more processors polls data sources on a programmable schedule (paragraph 243, Contact management system A14 directs the input systems of data mining applications A12 to conduct continuous pollings of data sources A10).
Rodriguez and Florance et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein at least one of said one or more processors polls data sources on a programmable schedule, as taught by Florance et al., to the Rodriguez system, because by conducting continuous, periodic polling of data sources A10, data mining applications A12 ensures that core data warehouse A16 contains up-to-date information (paragraph 243 of Florance et al.).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (U.S. PGPUB 20200258174) in view of Eathakota et al. (U.S. PGPUB 20210279968).
With respect to claim 12, Rodriguez discloses the method of claim 8. However, Rodriguez does not expressly disclose said at least one database includes one or more fields detailing fixtures by property unit.
	Eathakota et al., who also deal with modeling an environment, disclose a method wherein said at least one database includes one or more fields detailing fixtures by property unit (paragraph 50, The server 640 contains, in this embodiment, a database 642 of three-dimensional environment data representative of the respective subject real estate properties, and a database 644 of virtual images such as furniture, appliances, fixtures, lighting schemes, cabinets, walls, doors, trim, porches, driveways, brickwork, planter boxes, play structure, etc., etc. for selection by, for example, the showing agent “R,” to be presented to a particular prospective property buyer “B.”).
Rodriguez and Eathakota et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein said at least one database includes one or more fields detailing fixtures by property unit, as taught by Eathakota et al., to the Rodriguez system, because this would facilitate visualizing properties for potential buyers.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (U.S. PGPUB 20200258174) in view of Talbird et al. (U.S. PGPUB 20130339255).
	With respect to claim 19, Rodriguez discloses the method of claim 18. However, Rodriguez does not expressly disclose said color-coding is based upon historical financial data.
	Talbird et al., who also deal with data visualization, disclose a method wherein said color-coding is based upon historical financial data (paragraph 95, the value history graph allows plots of the subject property, appraiser-chosen comparables and model-chosen comparables, in various configurations along a timeline with corresponding color-coding of properties and indications of transaction information).
Rodriguez and Talbird et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein said color-coding is based upon historical financial data, as taught by Talbird et al., to the Rodriguez system, because this generates value history information to accommodate a better assessment of a subject property and/or comparable properties (paragraph 6 of Talbird et al.).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (U.S. PGPUB 20200258174) in view of Jaemin et al. (KR 102290132).
With respect to claim 20, Rodriguez discloses the method of claim 18. However, Rodriguez does not expressly disclose said color-coding is based upon projected financial results
	Jaemin et al., who also deal with data visualization, disclose a method wherein said color-coding is based upon projected financial results (paragraph 232, In this case, the brighter the color of the autonomous district in FIG. 15 , the higher the predicted real estate price belonging to the autonomous district is).
Rodriguez and Jaemin et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein said color-coding is based upon projected financial results, as taught by Jaemin et al., to the Rodriguez system, because this would facilitate predicting future property values for potential buyers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20210149930 to Alvarez et al. for a method of selecting a geographic area and querying a database.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
7/11/22